STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                     FOR PUBLICATION
                                                                     March 16, 2017
               Plaintiff-Appellant,                                  9:00 a.m.

v                                                                    No. 332879
                                                                     Wayne Circuit Court
LOVELL CHARLES SHARPE,                                               LC No. 16-001606-01-FC

               Defendant-Appellee.


PEOPLE OF THE STATE OF MICHIGAN,

               Plaintiff-Appellee,

v                                                                    No. 333872
                                                                     Wayne Circuit Court
LOVELL CHARLES SHARPE,                                               LC No. 16-001606-01-FC

               Defendant-Appellant.



Before: RIORDAN, P.J., and METER and FORT HOOD, JJ.

RIORDAN, J.

         In these consolidated appeals, the trial court issued an order1 granting in part and denying
in part the prosecution’s motion to admit evidence concerning a criminal sexual conduct victim’s
pregnancy, abortion, and lack of other sexual partners. In its ruling, the court held that
references to the complainant’s abortion and lack of other sexual partners were inadmissible, but
references to the complainant’s pregnancy were admissible.




1
 The parties agree that the trial court issued two orders with regard to the prosecution’s motion,
but the court intended for the parties to rely on the more detailed order, which consists of the
court’s entire ruling.


                                                -1-
        In Docket No. 332879, the prosecution filed an application for leave to appeal, seeking to
challenge the trial court’s order to the extent that the prosecution’s motion was denied. In
Docket No. 333872, defendant filed a delayed application for leave to appeal, seeking to
challenge the order to the extent that the prosecution’s motion was granted. We granted both
applications and consolidated the appeals.2 We affirm in part, reverse in part, and remand for
further proceedings consistent with this opinion.

               I. FACTUAL BACKGROUND AND PROCEDURAL HISTORY

       This case arises from several incidents of criminal sexual conduct that defendant
allegedly committed against the complainant, DM, when she was 13 or 14 years old. Defendant
has been charged with first-degree criminal sexual conduct, MCL 750.520b; third-degree
criminal sexual conduct, MCL 750.520d(1)(a); and fourth-degree criminal sexual conduct, MCL
750.520e.

        At the preliminary examination, the complainant described two incidents of abuse by
defendant that allegedly occurred in late 2013 or 2014. Defendant was previously in a
relationship with DM’s mother, and he fathered two of DM’s half-siblings. The first incident
occurred when defendant stayed with DM and her siblings while DM’s mother was hospitalized.
DM alleged that defendant made sexual contact with her, consisting of vaginal penetration as
well as other touching. A second incident of abuse allegedly occurred at defendant’s home,
which, again, included vaginal penetration, among other things.

        In October 2014, DM went to Henry Ford Hospital after her mother received a letter
indicating that DM had an abnormal test result and needed to see the doctor again. At that time,
DM underwent a pregnancy test, which came back positive. DM had not been showing any
signs of pregnancy, and she and her mother were unaware that she was pregnant before they
received the test results. Before she went to the hospital, DM was unaware of how a woman
became pregnant, and Henry Ford staff had to explain the process to her.

       DM’s mother told defendant about the pregnancy, and they agreed that DM needed to get
an abortion. Defendant gave DM’s mother money to pay for half the cost of the abortion, with
no expectation of repayment. DM then underwent an abortion on November 2014.

       For several months, DM refused to tell her mother how she became pregnant. In April
2015, after ending her relationship with defendant, DM’s mother again asked DM how she had
become pregnant. DM then disclosed defendant’s alleged sexual abuse.

        At the preliminary examination, DM testified that she did not have any boyfriends during
the year that she was 14, and no one else had penetrated her. DM’s mother provided similar
testimony, stating that she had no reason to believe that DM was sexually active with anyone
other than defendant.


2
  People v Sharpe, unpublished order of the Court of Appeals, entered September 2, 2016
(Docket Nos. 332879 and 333872).


                                               -2-
        After defendant was bound over for trial, the prosecution filed a request to pierce the rape
shield at trial. The prosecution first requested that the trial court admit evidence that defendant
was the only person with whom DM had sexual contact between the incidents giving rise to
defendant’s charges and her abortion. The prosecution argued that this would corroborate DM’s
account of the sexual assault, and help the jury to decide whether defendant penetrated and
impregnated her, and that the evidence would be admissible under the exceptions in MCL
750.520j and MRE 404(a)(3) as evidence regarding the source or origin of semen, pregnancy, or
disease. The defense argued that evidence concerning DM’s virginity is inadmissible under
People v Bone, 230 Mich. App. 699; 584 NW2d 760 (1998), and that the evidence of her
pregnancy and abortion is not relevant. Rather, it contended, the evidence regarding DM’s
virginity, pregnancy, and abortion is extremely prejudicial. Accordingly, defendant asked the
court to preclude any mention of DM’s virginity, pregnancy, and abortion at trial.

       The court initially ruled:

              Well I know from my experience that the issue in this particular case is
       gonna be the credibility of the witness. In this particular case, we’re dealing with
       a 14-year-old teenager.

              It would be helpful to have the DNA from the aborted fetus. Because if
       we had that DNA, what if that DNA didn’t come back to the defendant? Then
       that would mean that possibly she was having consensual sex maybe with
       someone her own age. We don’t know. And we won’t know because the fetus
       was not preserved for DNA purposes.

               So I have to agree with the defense that the prejudicial nature of the
       proposed evidence outweighs the probative value in this case, and I’m not gonna
       allow it.

Later in the hearing, the court provided clarification of its ruling:

       For clarity, for the record, I will allow the prosecutor to ask the complainant
       whether or not she got pregnant during the time that she was allegedly sexually
       active with the defendant. However, I will not allow evidence in regards to the
       abortion or her sexual intercourse with no other partners.

                                               * * *

              The Court’s gonna preclude evidence and argument in regard to the
       abortion and other sexual partners or lack of prior sexual activity by the
       complainant, and that’s pursuant to MRE 404(a)3 [sic].

        Consistent with its ruling on the record, the trial court entered an order granting the
prosecution’s motion in part by allowing evidence of DM’s pregnancy and denying the motion in
part by excluding evidence of DM’s abortion and lack of other sexual partners.

                                    II. STANDARD OF REVIEW


                                                  -3-
       We review a trial court’s decision to admit evidence for an abuse of discretion. People v
Mardlin, 487 Mich. 609, 614; 790 NW2d 607 (2010); People v Aldrich, 246 Mich. App. 101, 113;
631 NW2d 67 (2001). An abuse of discretion occurs if the trial court’s decision “is outside the
range of reasonable and principled outcomes.” People v Orr, 275 Mich. App. 587, 588-589; 739
NW2d 385 (2007). In general, there is no abuse of discretion when the trial court’s decision
involves a close evidentiary question. People v Sabin (After Remand), 463 Mich. 43, 67; 614
NW2d 888 (2000). “When the decision involves a preliminary question of law, . . . such as
whether a rule of evidence precludes admission, we review the question de novo.” Mardlin, 478
Mich. at 614.

       The rules of statutory construction apply equally to the construction of court rules.
People v Williams, 483 Mich. 226, 232; 769 NW2d 605 (2009).

       When construing a statute, our primary goal is to ascertain and give effect to the
       intent of the Legislature. To do so, we begin by examining the language of the
       statute. If the statute’s language is clear and unambiguous, we assume that the
       Legislature intended its plain meaning and the statute is enforced as written.
       Stated differently, a court may read nothing into an unambiguous statute that is
       not within the manifest intent of the Legislature as derived from the words of the
       statute itself. Only where the statutory language is ambiguous may a court
       properly go beyond the words of the statute to ascertain legislative intent. [People
       v Phillips, 469 Mich. 390, 395; 666 NW2d 65 (2003) (quotation marks and
       citations omitted).]

                                 III. LEGAL BACKGROUND

       These consolidated appeals implicate the same statute and court rule. MRE 404(a)(3)
provides:

                (a) Character evidence generally. Evidence of a person’s character or a
       trait of character is not admissible for the purpose of proving action in conformity
       therewith on a particular occasion, except:

                                             * * *

               (3) Character of alleged victim of sexual conduct crime. In a prosecution
       for criminal sexual conduct, evidence of the alleged victim’s past sexual conduct
       with the defendant and evidence of specific instances of sexual activity, showing
       the source or origin of semen, pregnancy, or disease[.]

Similarly, MCL 750.520j, known as the rape-shield statute, states:

               (1) Evidence of specific instances of the victim’s sexual conduct, opinion
       evidence of the victim’s sexual conduct, and reputation evidence of the victim’s
       sexual conduct shall not be admitted under sections 520b to 520g unless and only
       to the extent that the judge finds that the following proposed evidence is material
       to a fact at issue in the case and that its inflammatory or prejudicial nature does
       not outweigh its probative value:

                                               -4-
               (a) Evidence of the victim’s past sexual conduct with the actor.

               (b) Evidence of specific instances of sexual activity showing the source or
       origin of semen, pregnancy, or disease.

                (2) If the defendant proposes to offer evidence described in subsection
       (1)(a) or (b), the defendant within 10 days after the arraignment on the
       information shall file a written motion and offer of proof. The court may order an
       in camera hearing to determine whether the proposed evidence is admissible
       under subsection (1). If new information is discovered during the course of the
       trial that may make the evidence described in subsection (1)(a) or (b) admissible,
       the judge may order an in camera hearing to determine whether the proposed
       evidence is admissible under subsection (1).

        The evidentiary rule differs from the statute in that the court rule generally addresses the
admission of character evidence while the statute deals with the admission of evidence dealing
with instances of a victim’s sexual conduct. Compare MRE 404(a)(3) with MCL 750.520j.
However, MCL 750.520j and MRE 404(a)(3) permit the same types of evidence: (1) evidence of
the victim’s past sexual conduct with the “actor,” under MCL 750.520j, or “the defendant,”
under MRE 404(a)(3), and (2) evidence of specific instances of sexual activity showing the
source or origin of semen, pregnancy, or disease. The second exception is not limited to sexual
activity with the defendant. Instead, it encompasses evidence of sexual activity, even if
unrelated to the defendant, if that sexual activity shows the source or origin of semen, pregnancy,
or disease.

        “The rape-shield law, with certain specific exceptions, was designed to exclude evidence
of the victim’s sexual conduct with persons other than defendant.” People v Arenda, 416 Mich.
1, 10; 330 NW2d 814 (1982) (emphasis added). As we explained in People v Duenaz, 306 Mich
App 85, 92; 854 NW2d 531 (2014):

               The [rape shield] statute was enacted to prohibit inquiry into a victim’s
       prior sexual encounters, which were historically used by defendants charged with
       CSC involving an adult in an effort to prove the defense of consent. The statute
       reflects a legislative policy determination that sexual conduct or reputation
       regarding sexual conduct as evidence of character and for impeachment, while
       perhaps logically relevant, is not legally relevant. Although consent is not a
       relevant defense to a CSC charge involving an underage minor, Michigan courts
       have applied the rape-shield statute in cases involving child victims. [Citations
       omitted.]

However, the statute does not bar “testimony regarding sexual subjects involving the
complainant” if “such testimony falls outside the scope of the statute.” People v Ivers, 459 Mich.
320, 328; 587 NW2d 10 (1998).

                                    IV. DOCKET NO. 333872



                                                -5-
       Defendant contends that the trial court abused its discretion by ruling that the prosecution
could elicit testimony from DM that she had become pregnant as a result of the sexual assault
perpetrated by defendant. We disagree.

       Under MRE 402, “[a]ll relevant evidence is admissible, except as otherwise provided by
the Constitution of the United States, the Constitution of the State of Michigan, [the Rules of
Evidence], or other rules adopted by the Supreme Court.” Defendant contends that “[e]vidence
regarding complainant’s pregnancy is barred by MRE 404(a)(3) as evidence of the victim’s ‘past
sexual conduct’ ” under Bone, 230 Mich. App. 699. Defendant also argues that if evidence of the
victim’s pregnancy is admitted without DNA or forensic evidence that he caused the pregnancy,
he “will suffer from the unfair appeal to the jurors’ sense that complainant should be believed
and that she is deserving of additional sympathy.” The prosecution, however, contends that
evidence that the victim became pregnant while she was sexually active with defendant is
admissible under MRE 404(a)(3), which allows the admission of evidence concerning specific
instances of sexual activity showing the source of pregnancy.

        The trial court correctly determined that evidence regarding the complainant’s pregnancy
was admissible. In analyzing this issue, the parties focus on MRE 404(a)(3). MRE 404(a)
pertains to “[e]vidence of a person’s character or trait” to prove “action in conformity therewith
on a particular occasion . . . .” In general, under MRE 404(a), evidence of a person’s character
or a trait of character is not admissible for the purpose of proving action in conformity with that
character on a particular occasion. Bone, 230 Mich. App. at 701. In a prosecution for criminal
sexual conduct, evidence of the victim’s past sexual conduct with the defendant and evidence of
specific instances of sexual activity are admissible to show the source of semen, pregnancy, or
disease. MRE 404(a)(3); Bone, 230 Mich. App. at 702. Here, however, the prosecutor did not
seek to introduce evidence of the victim’s pregnancy to prove that she acted in conformity with
that character when the incidents allegedly occurred. See MRE 404(a)(3). Stated differently, the
prosecution did not seek the admission of the evidence related to the pregnancy to show that DM
had a particular character trait, in accordance with which she acted during the alleged instances
of sexual conduct. Thus, because the complainant’s pregnancy is not character evidence, and is
not being offered to prove that the complainant “acted in conformity therewith,” it is not
precluded by MRE 404(a).

        The trial court properly concluded that the prosecution could present evidence of the
complainant’s pregnancy because such evidence is not prohibited under MCL 750.520j(1).
Again, unless otherwise precluded, “[a]ll relevant evidence is admissible.” MRE 402.
Relatedly, “the touchstone of the rape-shield statute is relevance. In providing two narrow
exceptions to the exclusionary rule, the Legislature premised both exceptions on the threshold
determination that the proposed evidence is ‘material to a fact at issue.’ ” People v Adair, 452
Mich. 473, 482; 550 NW2d 505 (1996), quoting MCL 750.520j(1). The record clearly shows that
the pregnancy is relevant to corroborate DM’s account of vaginal penetration. See MRE 401
(defining relevance); People v Borowski, 330 Mich. 120, 125-126; 47 NW2d 42 (1951) (stating
that evidence that the complainant became pregnant and gave birth was admissible as evidence
of intercourse). The evidence also is relevant under the facts of this case to explain DM’s delay
in reporting defendant’s alleged sexual assault. She did not disclose the sexual assault until after
she was found to be pregnant and later questioned by her mother regarding the source of the
pregnancy. While evidence of the pregnancy falls within the categories of excluded evidence

                                                -6-
under the statute as evidence of a specific instance of the victim’s sexual conduct, it is clearly
admissible under the statutory exception for “[e]vidence of the victim’s past sexual conduct with
the actor.”3 MCL 750.520j(1).

        We reject defendant’s claim that the pregnancy-related evidence is inadmissible because
it is impermissibly prejudicial under MCL 750.520j based on the fact that there is no alternative
DNA or other forensic evidence available to show parentage. A trial court must exclude
evidence that is material to a fact in issue and that otherwise fulfills the requirements under the
rape-shield statute if the “inflammatory or prejudicial nature” of the evidence “outweigh[s] its
probative value.” MCL 750.520j(1).4 Defendant mischaracterizes the probative and prejudicial
value of the evidence at issue. A positive pregnancy test is highly probative because it provides
objective proof that corroborates the complainant’s claims that she was vaginally penetrated by
defendant. With the evidence of the pregnancy, the proof of defendant’s guilt rests on more than
a one-on-one credibility contest. We fail to see how this evidence is unduly prejudicial for the
reasons that defendant states. Further, as discussed later in this opinion, DM’s testimony that
defendant was the only person with whom she had sexual contact is admissible and has the same
type of probative indicia as would DNA or forensic evidence from the aborted child.

        Thus, the trial court properly admitted evidence of DM’s pregnancy, regardless of the
lack of DNA or other forensic evidence that defendant was the father of the child.

                                    V. DOCKET NO. 332879

       The prosecution argues that the trial court abused its discretion when it ruled that the
prosecution could not elicit testimony from DM that her only sexual contact was with defendant
and evidence concerning her abortion. We agree.

                               A. OTHER SEXUAL PARTNERS

       The trial court relied on MRE 404(a) in excluding evidence of DM’s lack of other sexual
partners. Again, under MRE 404(a), evidence of a person’s character or trait of character is
generally inadmissible for the purpose of proving action in conformity with that character on a



3
 For the reasons discussed later in this opinion, we conclude that the victim’s testimony that her
only sexual contact was with defendant is admissible. Thus, evidence of her pregnancy
constitutes “[e]vidence of the victim’s past sexual conduct with the actor.” MCL 750.520j(1)(a).
4
  The standard for excluding evidence on the basis of prejudice is more stringent under MCL
MCL 750.520j than under MRE 403, which provides, “Although relevant, evidence may be
excluded if its probative value is substantially outweighed by the danger of unfair prejudice,
confusion of the issues, or misleading the jury, or by considerations of undue delay, waste of
time, or needless presentation of cumulative evidence.” (Emphasis added.) See Adair, 452 Mich.
at 481 (comparing the prejudice-related inquiry under MRE 403 and MCL 750.520j(1) and
recognizing that the rape-shield statute reflects the same “evidentiary postulate, but with a
significant modification”).


                                                -7-
particular occasion. However, in a prosecution for criminal sexual conduct, evidence of the
victim’s past sexual conduct with the defendant and evidence of specific instances of sexual
activity are admissible to show the source of semen, pregnancy, or disease. MRE 404(a)(3);
Bone, 230 Mich. App. at 701-702. In Bone, 230 Mich. App. at 702-704, this Court held that the
defendant’s right to a fair trial was violated by the prosecutor’s repeated references to the
complainant’s virginity as circumstantial proof that the victim did not consent to the sexual
conduct at issue. Specifically, the Bone Court held, “We interpret MRE 404(a)(3) to preclude
the use of evidence of a victim’s virginity as circumstantial proof of the victim’s current
unwillingness to consent to a particular sexual act.” Bone, 230 Mich. App. at 702 (footnotes
omitted). However, it is significant that the Court noted, immediately after stating its
interpretation of the court rule, that “evidence introduced for some other relevant purpose does
not become inadmissible merely because it tends to show that the victim was a virgin.” Bone,
230 Mich. App. at 702 n 3. It is axiomatic that evidence that is inadmissible for one purpose may
nonetheless be admissible for another purpose. Sabin, 463 Mich. at 56.

        Here, the prosecution did not seek to introduce evidence of the complainant’s lack of
sexual activity with men other than defendant to prove that the victim acted in conformity with
that character when the incidents of defendant’s abuse allegedly occurred. See MRE 404(a)(3).
For example, the prosecution did not request admission of the evidence to show that the
complainant’s previous virginity supported an alleged lack of consent,5 or that she regularly got
pregnant and then had abortions. Instead, the prosecutor sought admission of evidence
concerning the victim’s lack of other sexual partners to substantiate her claim, and prove by the
process of elimination, that she was, in fact, sexually penetrated and impregnated by defendant.
Accordingly, the evidence concerning the complainant’s virginity was outside the scope of
prohibited evidence under MRE 404(a)(3) given its purpose for admission, and the trial court
erred in relying on MRE 404(a)(3) as a basis for excluding the evidence.6

        Further, this evidence is not prohibited under MCL 750.520j(1). The plain statutory
language does not bar evidence concerning a victim’s lack of specific instances of sexual
conduct.7 See Phillips, 469 Mich. at 395. Nevertheless, even if evidence of DM’s virginity
arguably refers to “specific instances of the victim’s sexual conduct,” by essentially constituting
the inverse of sexual activity, the statute permits “[e]vidence of specific instances of sexual
activity showing the origin of . . . pregnancy.” MCL 750.520j(1). “Again, the touchstone of the



5
 Consent is not an issue in this case given the victim’s age. See MCL 750.520b(1)(b); MCL
750.520d(1)(a); MCL 750.520e(1)(a).
6
 Even if the proposed testimony was within the scope of MRE 404(a)(3), the evidence is being
offered for a proper purpose for admission under both MRE 404(a)(3) and MCL 750.520j(1) as
“evidence of specific instances of sexual activity showing the source or origin of semen,
pregnancy, or disease[.]” Accordingly, the subsequent analysis concerning MCL 750.520j
would be equally applicable if the evidence falls within the scope of MRE 404(a)(3).
7
  Notably, Bone, 230 Mich. App. at 701-704, was decided under MRE 404(a)(3), not MCL
750.520j.


                                                -8-
rape-shield statute is relevance. In providing two narrow exceptions to the exclusionary rule, the
Legislature premised both exceptions on the threshold determination that the proposed evidence
is ‘material to a fact at issue.’ ” Adair, 452 Mich. at 482, quoting MCL 750.520j(1). As
previously discussed, the trial court properly ruled that evidence of DM’s pregnancy is
admissible at trial.

         Given the evidence of DM’s pregnancy, her insistence that she never had sexual relations
with anyone except defendant is highly relevant to her claim that defendant vaginally penetrated
and impregnated her and, accordingly, committed the charged offenses. Since MCL
750.520j(1)(b) permits evidence of specific instances of sexual activity to show the origin of a
complainant’s pregnancy, it is only reasonable to conclude that DM should be permitted to
testify, consistent with her claim that defendant was the person whose sexual activity was the
“origin” of her pregnancy, that there is no other possible source or “origin” given the fact that no
one but defendant sexually penetrated her.

        Additionally, this evidence is not inadmissible based on its potentially inflammatory or
prejudicial effect. See MRE 403; MCL 750.520j(1). The objective evidence of DM’s pregnancy
and evidence of DM’s lack of sexual partners is highly probative to the issue of whether
defendant did, in fact, vaginally penetrate the victim. See People v Mills, 450 Mich. 61, 67; 537
NW2d 909 (1995), mod 450 Mich. 1212 (1995) (discussing the probative value of evidence).
Moreover, since the testimony at issue is DM’s lack of sexual partners, there is, at most, minimal
prejudice associated with the admission of this testimony, especially given the purpose of the
rape-shield statute, see Adair, 452 Mich. at 480; Arenda, 416 Mich. at 10, and the purpose of the
evidence in this case, cf. Bone, 230 Mich. App. at 703-704. Under the circumstances of the
instant case, the evidence only is prejudicial to the extent that this evidence makes more likely
the fact that defendant actually committed the offenses, and “[r]elevant evidence is inherently
prejudicial . . . .” Mills, 450 Mich. at 75. We find no basis for concluding that the evidence
would have an inflammatory or prejudicial effect that would outweigh its probative value. See
MRE 403; MCL 750.520j.

       Therefore, the trial court’s refusal to allow the prosecutor to question the complainant
regarding whether she had sexual relations with anyone other than defendant was outside the
range of reasonable and principled outcomes. See Orr, 275 Mich. App. at 588-589; cf. Bone, 230
Mich. App. at 702-704, 702 n 3.8



8
 We find persuasive the reasoning in State v Stanton, 319 NC 180, 187; 353 SE2d 385 (1987),
which considered evidence strikingly similar to that at issue in this case:

       Defendant contends that the admission of this evidence [indicating that the victim
       was not dating or having sexual intercourse with anyone else on a regular basis at
       the time of the rape] somehow violates Rule 412. With certain exceptions not
       pertinent here, Rule 412 is the embodiment of its predecessor, N.C.G.S. § 8–58.6
       (repealed by 1983 N.C.Sess.Laws (Regular Sess.1984) ch. 1037, § 2 (effective 1
       July 1984)), a part of what was commonly referred to as the Rape Shield Law.

                                                -9-
                                  B. ABORTION EVIDENCE

       We also agree with the prosecution that the trial court erred when it concluded that the
prosecution may not present at trial any evidence of the complainant’s abortion.

        Again, all relevant evidence is admissible unless it is otherwise prohibited by the Rules of
Evidence or other law. MRE 402. The trial court erroneously concluded that evidence of the
abortion was barred by MRE 404(a)(3). The circumstances surrounding the victim’s abortion are
not character evidence, and are not being offered to prove action in conformity with DM’s
character. While evidence of the abortion would constitute “[e]vidence of specific instances of
the victim’s sexual conduct” prohibited under MCL 750.520j(1),9 it falls within the exception for
evidence of the victim’s past sexual conduct with the actor under MCL 750.520j(1)(a) by
providing further objective evidence that DM was, in fact, pregnant, which necessarily resulted
from defendant’s alleged vaginal penetration of her.

        Contrary to defendant’s claims, the record shows that evidence regarding DM’s abortion
is highly relevant to the charges against him, especially in the context of this case. See MRE
401; MRE 402. Evidence of DM’s pregnancy and the subsequent abortion are directly probative
of a material fact at issue, i.e., whether defendant engaged in an act of sexual penetration with
the complainant. See MCL 750.520b(1)(b); MCL 750.520d(1)(a). We are persuaded by the
court’s reasoning in State v Stanton, 319 NC 180, 186; 353 SE2d 385 (1987), in holding that the
trial court did not abuse its discretion in admitting evidence of the complainant’s pregnancy and
abortion: “[The victim’s] simple statement that she had an abortion served the purpose of
corroborating both the fact of penetration and the fact of her pregnancy.” Evidence of DM’s
abortion is also significant in this case given her mother’s testimony that defendant paid for half
of the abortion, and that he had no expectation of repayment.10 A jury could reasonably infer,


       Defendant’s failure to object at trial aside, we find no error in the admission of
       this evidence. Defendant cites no authority contrary to either Rule 412 or its
       predecessor statute, N.C.G.S. § 8–58.6, to prohibit a victim from willingly
       testifying as to the lack of sexual involvement for purposes of corroboration, and
       we decline to so construe it. It would strain credulity for this Court to hold that,
       while a victim may testify to the details of her rape and corroborate that testimony
       with further testimony concerning her pregnancy and subsequent abortion, she
       may not testify as to the lack of sexual involvement with anyone except the
       defendant and thereby fail to fix responsibility for the pregnancy on the
       defendant.
9
   Cf. Commonwealth v Weber, 549 Pa 430, 437; 701 A2d 531 (1997) (“The Rape Shield Law
applies to evidence concerning a victim’s abortion because it necessarily implicates past sexual
conduct.”); Razo v State, 431 NE2d 550, 554-555 (Ind Ct App, 1982) (stating, with regard to a
now-repealed rape shield statute, that “[a] pregnancy which has been aborted can only be the
result of ‘past sexual conduct’ ”) (footnote omitted).
10
   Although defendant’s statements themselves were not admitted through the testimony of DM’s
mother at the preliminary examination, defendant’s statements regarding the abortion would be

                                               -10-
from defendant’s financial contribution, a consciousness of guilt, or a desire to dispose of the
“evidence” because the child’s birth could lead to the conclusion that he committed the sexual
assault that caused the pregnancy. Cf. People v Unger, 278 Mich. App. 210, 226; 749 NW2d 272
(2008) (“A rational jury could have also inferred defendant’s consciousness of guilt from
evidence that defendant wished to have the victim’s body immediately cremated. Defendant’s
desire to have the body cremated could be viewed as an effort to destroy evidence of the crime of
murder, thereby showing a consciousness of guilt.”).11

        Because of its significant probative value, we disagree that evidence concerning the
victim’s abortion is inadmissible because it would be impermissibly prejudicial or it would
improperly appeal to the jury’s sympathy. See MCL 750.520j(1) (stating that evidence permitted
under the statute may only be admitted if “its inflammatory or prejudicial nature does not
outweigh its probative value.”). Given the widespread and unfortunate acceptance of abortion in
today’s society, we again are persuaded by the court’s reasoning in Stanton, 319 NC at 186:
“The mere fact that an abortion took place is not so inflammatory as to render it inadmissible.”
Likewise, there is no basis for concluding that the fact that an abortion took place will appeal to a
jury’s sympathies.

       Therefore, given the high probative value of the evidence, the trial court’s exclusion of
evidence related to DM’s abortion was outside the range of principled outcomes. See Orr, 275
Mich. App. at 588-589.

                                       VI. CONCLUSION

       All of the evidence proffered by the prosecution is admissible. The trial court erred in
holding otherwise and shall permit the admission of this evidence at defendant’s trial.

        Affirmed in part, reversed in part, and remanded for further proceedings consistent with
this opinion. We do not retain jurisdiction.

                                                              /s/ Michael J. Riordan
                                                              /s/ Patrick M. Meter
                                                              /s/ Karen M. Fort Hood




admissible through her testimony as the statement of a party opponent. MRE 801 (stating that a
party’s own statement, if offered against the party, is nonhearsay).
11
   We also agree with the prosecution that evidence concerning DM’s abortion could be
somewhat relevant, given the admission of evidence of DM’s pregnancy, to address the lack of
conclusive DNA or forensic evidence showing that defendant was the father of the child or fetus
related to DM’s pregnancy. Although we recognize that a stipulation or jury instruction could
easily address this purpose for admission without mentioning the abortion, we believe that the
evidence of the abortion is highly relevant for the reasons previously discussed.


                                                -11-